Citation Nr: 0416023	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  03-12 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 






INTRODUCTION

The veteran served on active duty service from January 1962 
to January 1964.  The information of record does not indicate 
that the veteran served in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  In May 2000, the RO denied as not well 
grounded the claim of entitlement to service connection for a 
psychiatric disorder.  Then, in January 2002, the RO 
readjudicated the claim in accordance with the passage of the 
Veterans Claims Assistance Act of 2000 [hereinafter VCAA].  
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  In that 
rating decision, the RO denied on the merits the claim of 
entitlement to service connection for a psychiatric disorder.  
The veteran has timely perfected an appeal of this 
determination to the Board.

Notably, however, in rating decisions dated October and 
November of 1986, the RO previously denied the claim of 
entitlement to service connection for a psychiatric disorder 
(then characterized as a nervous condition).  The veteran did 
not initiate an appeal this determination.  The October and 
November 1986 rating decisions are final; therefore, new and 
material evidence is needed to reopen the claim.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002).  In a January 2002 rating 
decision, the RO considered the merits of the veteran's claim 
and denied service connection for a psychiatric disorder.  
Notwithstanding the RO's action, the Board must decide 
whether new and material evidence has been received to reopen 
this claim.  See Barnett v. Brown, 83 F.3d 1380, 1383-84 
(Fed. Cir. 1996).  Thus, the Board has phrased the issue as 
stated on the cover page.


FINDINGS OF FACT

1.  In an October 1986 rating decision, the RO denied service 
connection for a psychiatric disorder; and, in November 1986, 
the RO confirmed and continued the disallowance of that 
claim.  Within one year following written notice of his 
appellate rights, the veteran did not initiate an appeal with 
respect to either of the adverse determinations.

2.  The evidence received since the November 1986 rating 
decision includes evidence, which was not previously 
considered and which bears directly and substantially on the 
specific matter of whether the veteran currently has a 
psychiatric disability that was either incurred in or 
aggravated by service, and; when considered alone or together 
with all of the evidence of record, it has significant effect 
upon the facts previously considered.

3.  A psychiatric disorder was not manifested during service 
or for many years after, and is not related to any incident 
of service.

4.  Personality disorders are not diseases or injuries for VA 
compensation purposes.

5.  The medical evidence clearly and unmistakably shows that 
the veteran's personality disorder preexisted service and did 
not increase in severity during service.


CONCLUSIONS OF LAW

1.  The evidence received since the November 1986 rating 
decision that denied entitlement to service connection for a 
psychiatric disorder is new and material, and the claim for 
this benefit is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2001); 38 C.F.R. §§ 3.104(a), 
20.302(a) (2003).  

2.  A psychiatric disorder was not incurred in or aggravated 
by active military service; and a psychosis may not be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1131, 1111, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.306 (2003); VAOPCGPREC 3-2003 (Jul. 16, 2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that Veterans Claims Assistance Act of 
2000  (hereinafter, "the VCAA") and its implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West Supp. 2001); 
38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The pertinent law and regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2001); 38 C.F.R. § 3.159(b) 
(2002).


II.  New and Material Evidence 

The veteran is seeking to reopen his claim of entitlement to 
service connection for a psychiatric disorder, which was 
previously denied by the RO in rating decisions of October 
and November 1986.  In December 1999, the veteran filed a 
request to reopen this claim.  As such, the veteran's request 
to reopen the claim was received prior to August 29, 2001, 
the effective date of the amended version of 38 C.F.R. 
§ 3.156(a), and; therefore, the amended version is not 
application in this case.  See 66 Fed. Reg. 45620, 45629-
45630 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.156(a) 
(2003)).

The record reflects that the pertinent evidence on file at 
time of the November 1986 rating decision consisted of the 
service medical records; private hospital records dated in 
June 1984, and in October 1973; VA outpatient records dating 
from October 1985 to July 1986; VA hospital records dating 
from September to October 1985; and a VA examination report 
dated in August 1986.  Based on this evidence, the RO found 
that the medical records did not show that the veteran had a 
psychosis or neurosis, and thus concluded that a nervous 
condition was incurred in or aggravated by service.  As a 
result, the RO denied the veteran's claim of entitlement to 
service connection for a psychiatric disorder.  Since the 
veteran did not initiate an appeal, by filing a notice of 
disagreement within one year following the October 1986 or 
November 1986 notice letter, the October and November 1986 
rating decisions are considered final for the purposes of 
this claim.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. 
§ 3.104(a).

The Board is required to give consideration to all of the 
evidence received since the last final disallowance of the 
claim on any basis, which, in this case, is the November 1986 
rating decision, in order to determine whether the claim may 
be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently received evidence will be presumed 
credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curiam) (holding that the "presumption of 
credibility" doctrine, as articulated in Evans v. Brown, 9 
Vet. App. 273 (1996), was not altered by the ruling in Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998), and continues to be 
binding precedent).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

The pertinent evidence received since the November 1986 
rating decision consists of a May 1973 report by J. Otis, 
M.D., a December 1999 statement by F. Radfar, M.D., and VA 
outpatient treatment reports dated in July, October, and 
November 2000.  Dr. Otis provides diagnoses of chronic 
alcoholism and depression.  Dr. Radfar indicates that he has 
been treating the veteran since June 1999, and that the 
veteran suffers from bipolar disorder, rapid cycling type, 
and is a recovering addict.  The July 2000 VA treatment 
report shows a diagnosis of manic depression.  The October 
2000 report provides diagnoses of dysthymic disorder, alcohol 
dependence in remission, mixed substance abuse in remission, 
and possible cognitive disorder NOS (not otherwise specified) 
on Axis I; and antisocial personality disorder on Axis II.  
Lastly, the November 2000 VA treatment report shows a 
diagnosis of major depression (with psychotic features, by 
history) and polysubstance dependence in remission on Axis I; 
and personality disorder NOS (with antisocial and schizoid 
features) on Axis II.  

The above information and evidence are new and material 
because they show the presence of a psychiatric disability, 
variously diagnosed as bipolar disorder, dysthymic disorder, 
and major depressive disorder, which may have originated 
during service.  They are not merely cumulative of earlier 
information and evidence.  This is so because the evidence on 
file at the time of earlier RO decisions in 1986 did not 
contain a finding of a psychiatric disorder or indicate that 
such a disorder was related to the veteran's period of 
service.  Thus, this evidence is new and material as 
contemplated by 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001) and provides a basis to reopen the veteran's 
claim for service connection for a psychiatric disorder.  
38 U.S.C.A. § 5108.

The Board finds that the veteran is not prejudiced by its 
consideration of the matter of whether new and material 
evidence has been received to reopen a previously denied 
claim for service connection for a psychiatric disorder, 
because the outcome on this particular matter represents a 
favorable action by the Board.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).

III.  Service Connection for a Psychiatric Disability, to 
Include Bipolar Disorder

A.  Veterans Claims Assistance Act

Having reopened the veteran's claim of entitlement to service 
connection for a psychiatric disorder, the veteran is 
entitled to have his claim considered on the basis of all of 
the evidence of record (i.e., on a de novo basis).  The Board 
recognizes that the veteran's claim was decided by the RO on 
a de novo basis, a different approach from that used by the 
Board.  However, given that the RO denied the veteran's claim 
under that basis of adjudication, and in light of the Board's 
decision to reopen the veteran's claim on the basis of the 
submission of new and material evidence, the Board is of the 
opinion that the veteran will not prejudiced by its decision.  
See Bernard v. Brown, supra.  

That notwithstanding, the Board may consider the merits of 
this claim only after ensuring that the veteran has received 
the notice and assistance contemplated by the VCAA and its 
implementing regulations.  See 38 U.S.C.A. §§ 5103, 5103A.  
In this regard, the record reflects that VA has made 
reasonable efforts to notify the veteran and his 
representative of the information and medical and lay 
evidence necessary to substantiate his claim.  In a March 
2001 letter, VA informed the veteran and his representative 
of the information and evidence necessary to substantiate a 
claim for service connection.  Additionally, the veteran was 
provided with a copy of the appealed January 2002 rating 
decision and the March 2003 statement of the case.  These 
documents provided notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  By way of these documents, the 
veteran was also specifically informed of the cumulative 
evidence already having been previously provided to VA, or 
obtained by VA on his behalf.  Additionally, the Board 
observes that, since December 1997, the veteran has submitted 
authorization and consent to release information forms and 
has asked VA to obtain medical records on his behalf.  
Moreover, it is clear from submissions by and on behalf of 
the veteran that he is fully conversant with the legal 
requirements in this case.  

Additionally, VA has made reasonable efforts to inform the 
veteran and his representative of the evidence he was 
responsible for submitting and what evidence VA would obtain 
on his behalf.  Specifically, the March 2001 letter asked the 
veteran to identify by name, address, and time frame any 
person, agency, or company that has records pertinent to his 
claim, including medical records, so that VA could obtain 
those records.  For private medical records, the letter asked 
the veteran to complete an authorization form.  The letter 
also informed the veteran that he could submit his own 
statements or statements from other people describing his 
disability symptoms.  Indeed, the veteran submitted 
statements in support of his claim in February 2000, January 
2001, and May 2003.  Moreover, the letter asked the veteran 
to inform VA of any additional information or evidence that 
might help support his claim.  Additionally, the letter 
informed the veteran that VA would obtain service medical 
records, other military records, and relevant records from 
any federal agencies.  Furthermore, the letter informed the 
veteran that it is his responsibility to ensure that VA 
receives all the records necessary to support his claim.  
Additionally, in a June 2003 letter, VA provided the veteran 
with another opportunity to submit additional evidence 
concerning his appeal.  Thus, the Board finds that the 
aforementioned correspondences informed the veteran of the 
information and evidence he was responsible for submitting 
and what evidence VA would obtain in order to substantiate 
his claim.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In addition, the Board finds that VA has made 
reasonable efforts to inform the veteran that he could submit 
any information or evidence in support of his claim.  See 
Pelegrini v. Principi, supra.  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service records, postservice private and VA medical 
records, VA examination reports, and assertions made by the 
veteran in support of his claim.  Moreover, VA has obtained 
and associated with the claims file all records adequately 
identified by the veteran.  The veteran has not stated that 
there are any outstanding records.

Under the circumstances in this case, the Board finds that 
the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim of 
entitlement to service connection for a psychiatric 
disability, to include bipolar disorder, poses no risk of 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  

B.  Factual Background

The report of the medical examination for purposes of the 
veteran's entrance into active military service is 
unavailable.

The service medical records contain a report of psychiatric 
evaluation, dated November 1963.  This report indicates that 
the veteran was referred for psychiatric evaluation by his 
commanding officer, noting that the veteran had received 
approximately 9 Article XVs in the last 9 months of his 
service.  The pertinent history contained in this report 
discloses that the veteran stated that he feels that he 
cannot stand Europe, the Army, his CO (commanding officer), 
his first sergeant, etc.  That he has contracted some debts 
and now has to return his stereo and camera, stating that 
"only that he 'wanted them and couldn't wait.'"  He related 
that back in the States, in civilian life, there were 
numerous incidents of petty and minor thievery, so much so 
that when a crime was committed in the neighborhood, the 
police would come knocking on his door.  He stated that he 
was asked to leave school in the 11th grade; and that he 
spent time in a detention home and was on probation just 
prior to entering military service.  The veteran also related 
that he is the oldest of two boys; that his brother was 
serving in Korea; and that his father was "laid off," 
noting that his father had worked in the past as a plumber's 
helper.  On mental status evaluation, the examining 
psychiatrist described the veteran as a sullen, resentful 
young man, who had feelings that there was much prejudice in 
the Army and especially in his unit.  He noted that the 
veteran spoke of wanting to leave the unit, Germany, and the 
Army.  No evidence of neurosis or psychosis was detected.  
The examining psychiatrist noted that the veteran's 
calculations were poor; that his proverb interpretations were 
fair; and that his sensorium was clear.  The veteran had nil 
insight, and his judgment was poor.  The diagnosis was of a 
chronic, severe passive aggressive reaction manifested by 
feelings of being "put on," stubbornness, belligerency, and 
passive obstructionism; not in line of duty (LOD).  The 
examining psychiatrist recommended that attempts of 
rehabilitation would be of a waste time, noting that the 
veteran was of no use to the Service.  He concluded that the 
veteran was psychiatrically cleared for administrative 
action.

Private medical reports pertaining to treatment of the 
veteran from the early 1970s mainly reference a history of 
alcohol and drug abuse and dependence.  In a December 1999 
statement, F. Radfar, M.D., indicates that he has treated the 
veteran since June 1999, noting that the veteran suffers from 
bipolar disorder, rapid cycling type, and is a recovering 
addict.

VA outpatient records, dated between July 2000 to January 
2001, indicate that the veteran was seen for an initial 
evaluation and individual therapy sessions.  The Axis I 
diagnoses included manic depression and dysthymic disorder, 
including an Axis II diagnosis of anti-social personality 
disorder (October 2000), with Global Assessment of 
Functioning (GAF) scores of 55 (in July 2000), 45 (in October 
2000), 50 (in December 2000), and 60 (in January 2001).

During the November 2000 VA therapy sessions the veteran was 
given the following tests:  California Verbal Learning Test 
(CVLT), Information, Digit Span, Vocabulary, Arithmetic, and 
Similarities subtests of the Wechsler Adult Intelligence 
Scale-Revised (WAIS-R), Trail Making Test, a clock drawing 
test, selected items of the Reitan-Indiana Aphasia Screening 
Test, Controlled Oral Word Association Test (COWA), and the 
Boston Naming Test (BNT).  His effort and cooperation were 
good and the current results are thought to provide an 
accurate depiction of the current level of his cognitive 
skills.  He has no motor or sensory impairments which 
detracted from his performance on these measures.

The veteran was administered the verbal subtests of the WAIS-
R (except for the Comprehension subtest).  His prorated 
verbal IQ was 97 and falls within the average range.  On this 
test, he showed relative strength on the Vocabulary and 
Information subtests.

The veteran's verbal memory ability, as reflected by his 
performance on the CVLT, falls within the average range for 
his age.  He demonstrated normal learning curve and his 
retention of the word list was good on the short- and long-
delayed recall trials.  Semantic cues had little effect on 
his recall.  His recognition memory was also within the 
normal range for his age.  His remote memory ability, as seen 
in his good performance on the WAIS-R Information subtest, is 
also unimpaired.  His attentional ability, as seen on his 
Digit Span performance, was in the average range for his age 
as well.

The veteran's clock drawing was very well done and gives no 
evidence of constructional problems or conceptual deficits.

On the Trail Making Test, the veteran's performance was at 
the lower end of the average range on each part of the test 
and he had relatively more difficulty on Part 2 which imposes 
a greater attentional and conceptual demand.  On Part 2, his 
performance seemed to be slower, not because he could not 
maintain focused attention but rather because he was 
meticulous and methodical and overly concerned about the 
neatness of his work.  

With regard to language and related abilities, the veteran 
was able to read, write, and perform simple calculations 
without difficulty.  His verbal fluency (FAS COWA = 26) falls 
at the lower end of the average range.  His naming ability is 
very good and he gave no evidence of dysnomia (BNT = 57/60).  

With respect to one of the referral questions, the examiner 
did not really see any evidence of cognitive disorder NOS or 
of ADD.  

The veteran completed an MMPI2.  His validity scale pattern 
suggests some symptom of amplification but the overall 
pattern of his scores appears consistent with his history and 
current complaints.  His profile type suggests serious 
psychopathology in affect regulation, social relationships, 
and reality testing.  Hallucinations, delusions and extreme 
suspiciousness are common.  Affect tends to be blunted.  
Persons with this code-type tend to be shy, introverted and 
socially withdrawn but they may become quite aggressive when 
under the influence of substance.  They are apt to complain 
of difficulties with memory and concentration.  They 
typically have intense feelings of inferiority and 
insecurity.  They lack self-confidence and self-esteem and 
they feel guilty about perceived failures.  Withdrawal from 
everyday activities and emotional apathy are common and 
suicidal ideation may be present.  They are not emotionally 
involved with other people and are suspicious and distrustful 
of others.  They are seriously deficient in social skills and 
are most comfortable when they are alone.  They are quite 
resentful of demands placed on them and other people see them 
as moody, irritable, unfriendly and negativistic.  In general 
their life-styles can be characterized as schizoid.  These 
individuals also are self-centered and narcissistic and they 
ruminate excessively about self-worth.  They complain of 
feelings of tension and anxiety and they may have numerous 
somatic complaints as well.  There are apt to be periods of 
serious depression in their histories and substance abuse 
disorders are common.  Marked swings in mood states are also 
frequently seen.  Overall, the veteran's MMPI2 profile 
presents a mixed picture of serious psychopathology which 
includes disorder of affect regulation (most probably both up 
and down), periodic disturbances in reality testing, 
disturbed interpersonal relationships and withdrawal, and 
somatic over-concern.  

Following evaluation and testing, the VA examiner in November 
2000, entered Axis I diagnosed of major depression (with 
psychotic features, by history) with a note to rule out 
bipolar II, and polysubstance dependence in remission; Axis 
II diagnosis of a personality disorder, NOS (with antisocial 
and schizoid features); and a GAF score of 50.  In summary, 
the examiner stated that the veteran is a 56-year-old, 
divorced, employed individual with 10 years of education 
whose performance on a variety of measures of cognitive 
function reveal performance which is substantially within the 
normal range.  His memory is intact as are the other 
cognitive domains which were tested.  The only possible 
exception to this is that his psychomotor speed is somewhat 
reduced (Trail Making Test) but this appeared to be due more 
to personality factors than to deficient information 
processing speed.  His verbal IQ is fully within the average 
range.  On the other hand, the examiner stated that the 
veteran's MMPI2 reflects serious psychopathology.  His chief 
problems are in affect regulation, reality testing, and 
social relationships.  He is apt to undergo at least brief 
psychotic episodes with paranoid features although his 
extensive history of substance abuse makes it difficult to 
separate psychological from substance-induced psychotic 
symptoms.  However, the examiner suspected that the long-
history of substance abuse was at least partly his attempt to 
regulate his dysphoric affects and to mute the distress which 
was related to his interpersonal problems.  Lastly, the 
examiner stated that the veteran's personality is seriously 
disordered and schizoid and antisocial.  

When the veteran was seen by VA in November 2001, the mental 
status evaluation revealed a resigned veteran with dysphoric 
mood and constricted affect.  The veteran was alert and 
oriented times 4 without evident psychotic symptoms, suicidal 
or homicidal ideation, or cognitive dysfunction.  Judgment 
and insight were good.  The GAF score was 65.  The Axis I 
assessment included dysthymic disorder (exacerbation due to 
recent stresses and medical withdrawal).

In February 2003, the veteran underwent a VA psychiatric 
examination.  He reported that his first year in the U.S. 
Army from 1962 until 1963 was without incident.  Evidently in 
1963 he was transferred to Germany and claims that he had 
contact there with a racist first lieutenant who was his 
commanding officer.  He reported that this man was unfair, 
unjust and maligning of all of the people under his command, 
but especially to him.  He reported that he became so 
"whacked out" that he was sent to a hospital in Germany for 
an evaluation.  He stated that he was evaluated for an entire 
day and recommended for discharge based upon a personality 
disorder.  

The examiner noted that the veteran had a lengthy history of 
drug and alcohol addiction, including IV drug use up until 
1999.  He has had multiple rehabilitation experiences at St. 
Francis Medical Center, at Gateway, at the Butler VA and also 
at Highland Drive.  It would appear that his last 
rehabilitation was in 1999.  He has been clean and sober 
since then, and primarily because he was diagnosed with 
Hepatitis-C.  The examiner further noted that the veteran had 
some minimal psychiatric contact at University Drive with Dr. 
Wragg.  His last appointment with her was in November 2002, 
long before she passed away.  At the same time, however, the 
veteran claims that he did not follow up in psychiatric 
treatment with anyone because she died and he was close to 
her (ignoring the fact that he stopped seeing her months 
before she passed away).  In any event, the veteran claims to 
have seen a nurse practitioner at Highland Drive in December 
2002 and was prescribed Effexor 75 mg q.d. (daily) by him.  
There are no records of this, though this would certainly be 
before the Regional Office to verify.  The veteran reports 
that this medication allows him to cope better with 
individuals, keeps him less irritable, keeps him more 
relaxed, assists with sleep and makes him less depressed.  

The examiner then noted that diagnoses with Dr. Wragg and by 
Dr. Reardon from University Drive have included dysthymic 
disorder, polysubstance dependence, opiate dependence and 
antisocial personality disorder.  The examiner emphasized the 
great importance of the fact that the veteran was given 
psychological testing by Dr. Reardon in [November 2000] 
(signed in March 2001).  He pointed out that Dr. Reardon 
concluded that the MMPI showed "serious psychopathology" 
with a primary diagnosis of a mixed personality disorder with 
schizoid, antisocial and narcissistic aspects.  He also noted 
that Dr. Reardon offered diagnoses of a major depressive 
disorder by history and also of polysubstance dependence, 
along with a personality disorder.

The veteran reported that he has never really been able to 
get along with people, cannot be intimate with people, cannot 
get close to people and has always had a problem with his 
anger and frustration.  It is his view that all of the 
problems that he has had throughout his entire life are 
related to the claimed persecution that he experienced for a 
year while he was on active duty with the U.S. Army.  The 
examiner observed that this ignores such other facts as his 
father's excessive drinking, that his brother was an 
alcoholic and drug addict, who eventually died from HIV, 
secondary to needle use, and the fact that he had a history 
of criminal behavior even before he entered the military 
when, at age 16, he was arrested for breaking and entering 
into an automobile and sent to reform school.  As a result, 
he had to drop out of school.

The examiner further noted that the veteran sustained a 
gunshot wound to the abdomen in 1967, surrounding the use of 
drugs and alcohol, and a history of a fractured right 
clavicle and a tonsillectomy.  

In terms of legal history, the examiner also observed that 
the veteran has had numerous arrests for assault and battery, 
for drunk and disorderly conduct and apparently for some 
drug-related charges.  He has spent time in jail, usually 
because he would violate probation, etc.  He claims that he 
has not had difficulties with the law since his younger days.

Additionally, the examiner stated that the veteran is one of 
two children and indicates that the family remained intact.  
His brother has since died from drug-related HIV.

Regarding job history, the examiner stated that the veteran 
has had numerous jobs over the years and this has been 
primarily because of his drug and alcohol addiction and his 
inability to follow through consistently.  He has been an 
employee of VA since about 1989 or 1990, though he has had 
multiple rehabilitation experiences during this time.  When 
he was diagnosed with Hepatitis-C in 1999, he was given his 
current job as a specimen transporter.  He has been clean and 
sober since that time.  His previous longest job was with the 
Pittsburgh Housing Authority and he was fired there secondary 
to absenteeism.  There is evidently no difficulty with his 
employment at the present time.

Regarding relationships, the examiner noted that the veteran 
has had three long-term relationships in his life.  The first 
occurred in 1965 or 1967 and yielded one son.  Unfortunately, 
this son was killed in a gang-related incident about 14 years 
ago.  He had a second relationship between 1970 and 1977 but 
had no children to that relationship and he was married in 
1980 for about two years until 1982.  His wife left him 
because she claimed that he was "weird."  

Upon mental status examination, the examiner observed that it 
is very clear from talking with the veteran for a few minutes 
that he has a marked sense of entitlement and believes that 
all that has occurred to him ill in his life, including his 
drugs and alcohol and his criminal behavior, is related to 
the fact that he was mishandled and mistreated for one year 
while he was in the military.  He was alert, oriented in all 
three spheres, in good contact with routine aspects of 
reality and showed no signs or symptoms of psychosis.  He 
seemed angry, withdrawn, distant in an individual who has a 
"chip on his shoulder."  He explained this as a result of 
his military experiences.  The examiner, however, explained 
this as part of his chronic character disorder, which pre-
existed his military enlistment.  The veteran appeared 
depressed, and his affect was withdrawn, sluggish and without 
much color or vivacity.  He seemed distant, standoffish and 
rarely made eye contact.  He is convinced that the world is 
responsible for his difficulties and that he is an innocent 
victim in all respects.

The examiner further stated that memory and intellect appear 
to be intact and of average capacity.  There does not appear 
to be any ongoing impediments in judgment with regard to 
normal, everyday affairs, though he is grossly lacking in 
insight in his perception of his past history and current 
situation, blaming this extremely complicated and multi-
faceted character pathology, along with depression associated 
with it and polysubstance dependence, as a mere function of 
having been mistreated for a year or so in the military, 
assuming that this is accurate and not also a function of his 
personality disorder as military personnel had judged.  The 
examiner then provided his overall clinical impressions as 
those of major depressive disorder, chronic, severe, 
secondary to polysubstance dependence and character pathology 
and negative impact on his life.  Likewise apparent is 
polysubstance dependence as well as opiate dependence and 
also of a mixed personality disorder with narcissistic, 
antisocial, borderline and schizoid aspects noted.  

Then, the examiner stated that, based on a review of the 
available medical records, including the veteran's claims 
file, as well as the currently conducted clinical 
examination, and assuming that the information gathered is 
factual and accurate, it was his opinion within a reasonable 
degree of scientific certainty that the veteran exhibits the 
following disorders: Axis I) major depressive disorder, 
chronic, severe, secondary to personality disorder and drug 
and alcohol addiction; polysubstance dependence, chronic, 
severe, currently in full remission; opiate dependence, 
chronic, severe, currently in full remission; Axis II) mixed 
personality disorder with antisocial, borderline, schizoid 
and narcissistic features; Axis III) the major stressors in 
this man's life at present are and continue to be his 
struggle to remain clean and sober and a very severe 
personality disorder that interferes with his ability to 
function normally in almost every way; likewise, causes him 
great deal of depression because of the negative impact it 
and his drug and alcohol addiction have had on his life; Axis 
V) GAF score of approximately 50-55.

By way of explanation, the examiner stated that the veteran 
is showing moderate impairment in social, occupational and 
emotional/psychological adaptability as a result of a very 
severe character disorder and a history of polysubstance 
addiction, both of which have interfered with his ability to 
establish a normal relationship with his world.  The examiner 
found no logical connection between what is going on with 
this man in his life before and after the military service 
and anything that he experienced in the service.  More 
specifically, the examiner stated that the veteran was 
discharged with a personality disorder, which has since been 
confirmed, even by psychological testing and which is readily 
apparent still.  His depression is secondary to the negative 
effects of his drug addiction and his disorder on his life 
and not a primary Axis I psychiatric disorder that was caused 
by, nor aggravated by, military service.  According to the 
examiner, the personality disorder the veteran exhibited on 
active duty is the same personality disorder that he is 
exhibiting at the present time; that the veteran's 
personality disorder was clearly not caused by, nor 
aggravated by, military service; and that such disorder pre-
existed service and has become increasingly intense over the 
years, as is the case with this type of disorder.  

C.  Analysis

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A.     § 1131; 38 C.F.R. § 3.303.

If a psychosis is manifested to a degree of 10 percent within 
one year after separation from service, the disorder may be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In 
addition, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2003).  Also, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidenced, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1131(b); 38 C.F.R. 
§ 3.303(d) (2003).  The Boar must determine if whether the 
evidence support the claim or is in relative equipoise, with 
the veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

At the outset, the Board's review of the evidence does not 
show that an acquired psychiatric disorder was diagnosed 
during the veteran's period of active military service.  In 
fact, the first such diagnosis dates from a 1999 private 
medical statement which indicated a diagnosis of a bipolar 
disorder.  Manic depression, dysthymic disorder, and major 
depressive disorder were diagnosed in 2000.  The Board 
observes that these data do not indicate that any of the 
post-service medical professionals treated the veteran for a 
bipolar disorder, dysthymic disorder, or depressive disorder, 
prior to 1999.  Nor has the veteran present competent 
evidence linking the onset of any acquired psychiatric 
disorder, identified as a bipolar disorder, dysthymic 
disorder, or depressive disorder to his period of service, or 
within one year thereafter.  While it is reported that the 
veteran experienced manifestations associated with chronic, 
severe passive aggressive reaction during his period of 
active military service, the medical data of record clearly 
establishes this condition to be a personality disorder, 
which was not contracted in the line of duty.  (See Report of 
Psychiatric Evaluation, dated November 1963; VA Psychiatric 
Examination, dated February 2003).  In any event, personality 
disorders as such are not diseases or injuries within the 
meaning of applicable legislation and cannot be service 
connected.  38 C.F.R. § 3.303(c); Winn v. Brown, 8 Vet. 
App. 510, 516 (1996) (sustaining § 3.303(c) as within the 
Secretary's authority to prescribe regulations); Beno v. 
Principi, 3 Vet. App. 439, 441 (1992).

Similarly, the veteran essentially contends that he has 
suffered from an acquired psychiatric disorder, including a 
bipolar disorder with depression, since service, and that he 
resorted to substance abuse as a means to self treat his 
psychiatric disorder.  However, the veteran's contention is 
without merit.  As aptly noted by the record, the veteran has 
not submitted competent evidence establishing a link between 
any acquired psychiatric disorder and service.  Thus, the 
veteran, as a layperson, is not competent to provide an 
opinion on a matter such as the diagnosis or etiology of a 
claimed medical condition.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Alternatively, a "veteran shall be taken to have been sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities or disorders noted at the 
time of examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service."  38 U.S.C.A. § 1111 (West 
2002).  Where, as in this case, the report of the entrance 
examination is not of record, the Board must accord the 
presumption of soundness at service entry, absent clear 
evidence to the contrary.  See Jensen v. Brown, 19 F.3d 1413, 
1417 (Fed. Cir. 1994) (holding that if the entrance 
examination is unavailable, it cannot penalize the veteran in 
favor of whom all doubts are to be resolved).  Thus, the 
presumption of soundness is for application in the veteran's 
case.

The burden is on the Government to rebut the presumption of 
sound condition upon entry by clear and unmistakable evidence 
showing that the disorder existed prior to service and was 
not aggravated in service.  VAOPGCPREC 3-2003 (holding, in 
part, that 38 C.F.R. § 3.304(b) is inconsistent with 38 
U.S.C. § 1111 to the extent that it states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service).

In each case, the Board is required to provide adequate 
statement of reasons and bases for any conclusion that the 
presumption of soundness is rebutted by clear and 
unmistakable evidence.  See Crowe v. Brown, 7 Vet. App. 238, 
244 (1994).  In rebutting the presumption of soundness, the 
Board must produce medical evidence in support of its 
conclusion.  See Paulson v. Brown, 7 Vet. App. 466, 471 
(1995).  Thus, the temporary or intermittent flare-ups of a 
preexisting disorder are not sufficient to constitute 
aggravation.  Rather, the underlying condition must have 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Board finds that although a copy of the service entry 
examination is not of record, the evidence of record 
establishes that the veteran's personality disorder existed 
prior to his military service and was not aggravated by 
service.  In support of this conclusion, the Board relies on 
the VA mental examination report of February 2003.  In this 
report, the VA examiner explained that the veteran's anger, 
withdrawal, and distant attitude (i.e., as in a person who 
has a "chip on his shoulder"), were a part of the veteran's 
chronic character disorder, which preexisted his military 
enlistment.  He noted that the veteran was discharged from 
service with a personality disorder, which has since been 
confirmed by psychological testing and is readily apparent 
still.  The examiner further found no logical connection 
between what was going in the veteran's life before and after 
military service, and anything the veteran had experienced in 
service.  In so finding, the examiner explained that the 
veteran's personality disorder and drug and alcohol 
addictions interfered with his ability to function normally 
in almost everyway, which caused the veteran a great deal of 
depression.  Although the examiner noted that the veteran's 
depressive disorder is secondary to his personality disorder, 
the examiner also explained that because the veteran's 
depression is due to the combined, negative effects of his 
drug addiction and his personality disorder on his life, it 
is not a primary Axis I psychiatric disorder that was caused 
or aggravated by his military service.  Thus, the examiner 
concluded that the personality disorder the veteran exhibited 
in service is the same personality disorder that he is 
currently exhibiting, which existed prior to service and was 
clearly neither caused nor aggravated by the veteran's 
military service.  Because the VA examiner's opinion is 
unequivocal and is based on a review of the medical data of 
record, including the claims file, unlike any of the other 
evidence of record, the Board determines that the presumption 
of soundness is rebutted, as the February 2002 VA report 
clearly and unmistakably establishes that the veteran's 
personality disorder preexisted service and was not 
aggravated by service.

For these reasons the Board finds that there is neither 
competent nor credible evidence of record showing that the 
veteran actually had any type of a psychiatric disorder 
during his period of active military service or within one 
year thereafter, or that he developed a psychiatric disorder 
as a result of his service.  Therefore, an acquired 
psychiatric disorder, to include bipolar disorder, dysthymic 
disorder, and major depressive disorder, was not incurred in 
or aggravated by service.  Accordingly, the veteran's claim 
of entitlement to service connection for a psychiatric 
disorder is denied.




ORDER

Service connection for a psychiatric disorder is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



